Exhibit 10.1




CANCELLATION AGREEMENT

This Cancellation Agreement, dated May 28, 2013 (this "Agreement"), is made and
entered into by and among Fun World Media, Inc., a Delaware corporation (the
"Company"), and Joseph Merhi, Tiber Creek Corporation, a Delaware corporation,
and MB Americus LLC, a California limited liability company (each, a “Cancelling
Party”, and together, the "Canceling Parties"), with respect to the following
facts:

A. On or about the date hereof, the Company has entered into subscription
agreement for the sale of shares of Company common stock and warrants to
purchase shares of Company common stock (the “Financing”).  

B.  The Cancelling Parties hold, as of the date of this Agreement, 20,000,000
restricted shares of the Company's outstanding common stock, and as a condition
to the Financing, the Company has required that the Cancelling Parties reduce
the aggregate number of shares held by them to no more than 1,100,000 shares.  

C.  The Canceling Parties are entering into this Agreement to, among other
things, induce the Company to complete the Financing as the investors in the
Financing would not consummate the transactions contemplated by the subscription
agreements unless the transactions contemplated hereby are effectuated in
accordance herewith.  

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

1.

Cancellation of Shares.  The Canceling Parties shall deliver to the Company for
cancellation stock certificates representing the share of the Company's common
stock held by each of them as set out below along with duly executed medallion
guaranteed stock powers covering the shares (or such other documents acceptable
to the Company's transfer agent) and hereby irrevocably instructs the Company
and the Company's transfer agent to cancel the shares in the following amounts:

Register Holder

Total Shares Held

Shares Cancelled

Shares Remaining After cancellation

Joseph Merhi

19,500,000

18,500,000

1,000,000

Tiber Creek Corporation

250,000

200,000

50,000

MB Americus LLC

250,000

200,000

50,000

1

Following such cancellation the shares common stock will no longer be
outstanding on the stock ledger of the Company and the Canceling Parties shall
no longer have any interest in the shares whatsoever.  The Company shall
immediately deliver to the Company's transfer agent or secretary irrevocable
instructions providing for the cancellation of the shares.  

2.

Representations by the Canceling Parties.  

(a)

Each of the Canceling Parties owns the shares of common stock being cancelled or
redeemed hereunder, of record and beneficially, free and clear of all liens,
claims, charges, security interests, and encumbrances of any kind whatsoever.
 Each of the Canceling Parties has sole control over such shares or sole
discretionary authority over any account in which they are held.  Except for
this Agreement, no person has any option or right to purchase or otherwise
acquire the shares, whether by contract of sale or otherwise, nor is there a
"short position" as to the shares.  Each of the Canceling Parties owns only the
shares of Company common stock set forth next to its name in Section 1 above,
and does not own any other shares, options, warrants or other securities of the
Company.

(b)

Each of the Canceling Parties has full right, power and authority to execute,
deliver and perform this Agreement and to carry out the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Canceling Parties and constitutes a valid, binding obligation
of the Canceling Parties, enforceable against it in accordance with its terms
(except as such enforceability may be limited by laws affecting creditor's
rights generally).  

3.

Further Assurances.  Each party to this Agreement will use his or its
commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement (including the execution and
delivery of such other documents and agreements as may be necessary to
effectuate the cancellation or redemption of the shares).  

4.

Amendment and Waiver.  Any term, covenant, agreement or condition of this
Agreement may be amended, with the written consent of the Company and the
Canceling Parties, or compliance therewith may be waived (either generally or in
a particular instance and either retroactively or prospectively), by one or more
substantially concurrent written instruments signed by the Company and the
Canceling Parties.  

5.

Survival of Agreements, Representations and Warranties, etc.  All
representations and warranties contained herein shall survive the execution and
delivery of this Agreement.  

6.

Successors and Assigns.  This Agreement shall bind and inure to the benefit of
and be enforceable by the Company and the Canceling Parties, and their
respective successors and assigns.  

7.

Governing Law.  This Agreement (including the validity thereof and the rights
and obligations of the parties hereunder and thereunder) and all amendments and
supplements

2

hereof and thereof and all waivers and consents hereunder and thereunder shall
be construed in accordance with and governed by the internal laws of the State
of California without regard to its conflict of laws rules, except to the extent
the laws of Delaware are mandatorily applicable.  

8.

Miscellaneous.  This Agreement embodies the entire agreement and understanding
between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.  Each party to this
Agreement hereby represents and warrants to the other party that it has had an
opportunity to seek the advice of its own independent legal counsel with respect
to the provisions of this Agreement and that its decision to execute this
Agreement is not based on any reliance upon the advice of the Company, its
officer, directors, representatives or legal counsel.  This Agreement shall be
construed neutrally, without regard to the party responsible for its
preparation.  This Agreement may be executed in any number of counterparts and
may be delivered by facsimile transmission or electronic mail in portable
document format or other means intended to preserve the original graphic content
of a signature.  Each such counterpart shall constitute an original but all such
counterparts shall together constitute but one and the same instrument. This
Agreement shall become effective with respect to each Cancelling Party once the
Company and such Cancelling Party has executed the Agreement.   

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.  

Fun World Media, Inc.

By:  /s/  Kevin Kearney

Name:  Kevin Kearney

Title:  Chief Executive Officer




/s/ Joseph Merhi

Joseph Merhi




Tiber Creek Corporation

By: /s/ James Cassidy

      James Cassidy, Sole Shareholder

And officer




MB Americus LLC

By: /s/ James McKillop

       James McKillop, Sole Member and

       Manager







[Signature Page to Cancellation Agreement]




3












